Opinion by
Mr. Chief Justice Mitchell,
Antenuptial contracts are not inherently fraudulent nor is there any such presumption. They require good faith, but fraud is not presumed in them any more than in other cases. There must be some evidence of gross disproportion or other fact from which fraud may be inferred before the onus changes. As said by the learned judge below: “ The sum given in the present case was an outright gift; the wife took no chance; she Avas provided for in any and every event; whether her husband died rich or poor, Avhether he or she survived, was to her, so far as her temporal wellfare was concerned, a matter of no moment. A woman about to be married might readily accept outright a sum equal to one-sixth of her husband’s estate, and at the same time be willing to accede to a proposition that she would relinquish at the time of his death that which the law would give her and which by right she should have and get.”
The widow was clearly not a competent witness. As said by the learned judge below: “The contract did not prove itself ; two ivitnesses were called who identified the signatures of Joseph B. Robinson and of Helen M. Clawson; without this identification, the contract was not in evidence; the widow was then called, and her testimony was in effect a contradiction of the testimony of the tivo preceding witnesses; true, she did not *116deny her signature, but she did deny that in placing her signature to the paper in question, she intelligently signed the contract. In brief, her testimony was that Mr. Robinson had promised her the sum of $25,000 as a gift, telling her he was worth $100,000; had never explained to her that she was to renounce any legal rights as to dower, etc., and that the agreement he originally showed her was not as long as the one she was given to sign, in fact, was on one sheet of paper, and that, when she did sign, she did so upon the supposition that it was the previous contract rewritten, and not a new and a different one.” But even if she had been competent she was claiming against her husband’s estate in contradiction of her formal written agreement of which a duplicate had been in her possession for several years. The testimony was entirely inadequate for such purpose.
Judgment affirmed